          Case 1:15-cr-00536-PGG Document 1192 Filed 08/11/21 Page 1 of 2

‘                                                    U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 11, 2021
BY CM/ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:        United States v. Omar Amanat & Irfan Amanat,
                          15 Cr. 536 (PGG)

Dear Judge Gardephe:

       The Government writes in response to Court’s July 29, 2021 Order and to confirm that it
will not be seeking restitution or forfeiture from defendants Omar Amanat (“Omar”) and Irfan
Amanat (“Irfan”).

    I.      Restitution

        As the Court is aware, both Omar and Irfan were convicted of Counts One through Three,
which relate to fraud that was perpetrated on the investors of Maiden Capital. On or about May 6,
the Government contacted counsel for the investors in Maiden Capital and was advised that the
investors do not wish to seek restitution in this case. They are instead involved in litigation in
North Carolina and pursing recovery there. Accordingly, the Government is not seeking restitution
for those counts. Omar was also convicted of Count Four (market manipulation), but the Court
recently found that the Government had not proven any loss with respect to Count Four. (Dkt. No.
1179). Finally, Irfan was convicted of Count Six (the KIT Digital accounting fraud conspiracy)
but as a result of that crime, KIT Digital ultimately declared bankruptcy (Indictment ¶ 90). Given
the complexity of locating, contacting, calculating, and apportioning loss among the myriad
investors in a public company like KIT Digital as well as the fact the bankruptcy proceeding often
serve as a better process for recovering and distributing assets, the Government believes that it
would not be in the interests of justice to pursue restitution with respect to Count Six and instead
to allow the recovery and distribution of assets to be pursued through the bankruptcy process under
the auspices of a bankruptcy judge and trustee that are more suited for such a role. See 18 U.S.C.
§ 3663A(c)(3).

    II.     Forfeiture

        Although the Government believes that Omar and Irfan engaged in large-scale financial
fraud, the evidence does not clearly show that the proceeds of these crimes were personally
        Case 1:15-cr-00536-PGG Document 1192 Filed 08/11/21 Page 2 of 2

Hon. Paul G. Gardephe
August 11, 2021
Page 2

“acquired or used by the defendant[s]” in order to justify the imposition of criminal forfeiture.
Honeycutt v. United States, 137 S. Ct. 1626 (2017). To be sure, the defendants’ conduct
contributed to the collapse of both Maiden Capital and KIT Digital. However, because forfeiture
only applies to proceeds of a crime that a defendant actually acquires, the Government is not
seeking such an order here.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney


                                                By:          /s/
                                                      Joshua A. Naftalis
                                                      Andrea M. Griswold
                                                      Daniel Tracer
                                                      Assistant United States Attorneys
                                                      (212) 637-2310/1205/2329

cc:    Defense counsel (by CM/ECF)
